Title: To John Adams from John Farrar, 27 May 1812
From: Farrar, John
To: Adams, John



Sir
Boston May 27th, 1812

An unfortunate accident preventing the insertion in the Newpapers of last week of the notification for the meeting of the American Academy of Arts & Sciences it appeared only in the papers of Monday & Tuesday of this week. I came into town Monday afternoon for the purpose of sending you a note explaining the omission of seasonable public notice but had the mortification to mistake the hour of the Quincy stage leaving Boston & could only hope that the paper containing the notice would reach you. My regret was still further increased when as the members assembled yesterday We had not as usual the satisfaction of having you to preside at the meeting.
I have now, Sir, the honor to express to you the unanimous wish of the Academy, that you will continue their President. Your most obedient humble Servant

John FarrarRecg. Sec.